DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I directed to claims 1-2, 4-6 and 8-10 and 12 in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that claim 10 is also generic in addition to claim 1. This is persuasive and claim 10 is also considered generic. However, this has no discernible impact on the previous restriction requirement which is still applicable. The requirement is still deemed proper and is therefore made FINAL.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “47”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the element depicted as 44 in Figure 5 appears to be disclosed as 47 in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate several elements such as  flowrate, graph, variable speed profile and piston velocity profile. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more pulsation reduction elements in claims 1 and 10 and the mechanical pulsation reduction element in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjølsen et al. (herein Tjolsen) (US 2018/0250449)Regarding Claim 1:In Figures 1-4, Tjolsen discloses a pump device (10), comprising: a rotary motor (rotary motor 38, see paragraph [0125]); a compartment (14) for insertion of a disposable pump part (vacuum pump 18 and all other components within pump unit 14 are disposable, see paragraph [0123]), the disposable pump part (18) comprising: an input port (26) for intaking fluid (see paragraph [0122]); an output port (28) for outputting the fluid (see paragraph [0122]); and a dual-action reciprocating assembly (20, 24, 36, henceforth referred to as RA) for pumping the fluid (see paragraphs [0121]-[0122]), wherein the assembly (RA) comprises a single piston (22) and a rod (24) configured to be coupled to the rotary motor (coupled to motor 38 via coupling 36 and drive mechanism 40), so as to drive the piston (see paragraph [0125]); and one or more pulsation-reduction elements (drive mechanisms 40 shown in Figures 3a or 3b, control unit 52) that are configured to reduce a pulsation in the outputted fluid (the drive mechanisms 40 (two alternate drive mechanisms shown in Figures 3a and 3b respectively) contain several components such as eccentric 78, guide 74, pivot 80, track 82, pin 86 etc. that can smoothen the transmission of rotary motion from the motor 38 to linear motion of the piston 22, thereby reducing pressure-pulsations in the fluid. Furthermore, the control unit 52 coupled to the power distribution unit 50 also controls the reciprocation of the piston by manipulating power supply to the motor which can also reduce pressure pulses. As mentioned in paragraph [0145]: “The control unit 52 is configured to control the motor 38 (e.g. via the power distribution unit 50) based on the detected generated vacuum. Thereby, the vacuum generated by the vacuum pump 18 can be controlled in a simple and reliable manner.” This control can reduce pressure pulses based on detected generated vacuum.) caused by the single-piston dual-action reciprocating assembly.
Regarding Claim 2:In Figures 1-4, Tjolsen discloses a pump device (10), wherein the one or more pulsation-reduction elements are configured to reduce variations in motion speed of the single piston (As mentioned in paragraph [0145]: “The motor 38 is a BLDC motor configured to provide a rotational moment proportional to the drive current. Since the vacuum generated by the vacuum pump 18 is proportional to the drive current of the motor 38, the drive current indicates the generated vacuum. The control unit 52 is configured to control the motor 38 (e.g. via the power distribution unit 50) based on the detected generated vacuum. Thereby, the vacuum generated by the vacuum pump 18 can be controlled in a simple and reliable manner.” This indicates that the speed of the motor is controlled thereby reducing the speed variations of the single piston in order to control the vacuum generated).Regarding Claim 4:In Figures 1-4, Tjolsen discloses a pump device (10), wherein the one or more pulsation-reduction elements comprise a mechanical smoothing mechanism (drive mechanisms 40 in either Figure 3a or Figure 3b) comprising a slit (slit formed on eccentric 78) and a bar (eccentric rod at pivot point 80 in Figure 3a as mentioned in paragraph [0160] or pin 86 on track 84 in Figure 3b, see paragraphs [0163]-[0164]) that are configured to couple a shaft (motor shaft with eccentric 78, see paragraph [0160]) of the rotary motor to the rod (as seen in Figures 3a or3b), wherein the bar (80 or 86) is coupled to the shaft to move rotationally in the slit (as seen in Figures 3a or 3b, the bar 80 or 86 is coupled to the shaft via eccentric 78 which forms the slit and this bar is translated rotationally in this slit 78), and wherein a profile of the slit is configured to speed-up and a slow-down a reciprocating motion of the rod by rotational motion the of the bar (as seen in the profiled of the slit formed on eccentric 78, certain portions are wider and certain portions are narrower which would result in a reciprocating motion of the attached rod by rotational motion of the bar 80/86 and would also be able to speed up or slow down the reciprocating motion based on the width of the portion of the slit being contacted by the bar and transition between these different portions).Regarding Claim 5:In Figures 1-4, Tjolsen discloses a pump device (10), wherein the one or more pulsation-reduction elements comprise a processor (control unit 52) that is configured to vary a rotation speed of the rotary motor (As mentioned in paragraph [0145]: “The motor 38 is a BLDC motor configured to provide a rotational moment proportional to the drive current. Since the vacuum generated by the vacuum pump 18 is proportional to the drive current of the motor 38, the drive current indicates the generated vacuum. The control unit 52 is configured to control the motor 38 (e.g. via the power distribution unit 50) based on the detected generated vacuum. Thereby, the vacuum generated by the vacuum pump 18 can be controlled in a simple and reliable manner.” It is well known in the art that the current supplied to a motor controls its speed. This indicates that the speed of the motor is controlled by the processor 52).Regarding Claim 6:In Figures 1-4, Tjolsen discloses disposable pump part (vacuum pump 18 and all other components within pump unit 14 are disposable, see paragraph [0123]) for inserting into a compartment (14) of a pump device (10), the disposable pump part (18) comprising: an input port (26) for intaking fluid (see paragraph [0122]); an output port (28) for outputting the fluid (see paragraph [0122]); and a single-piston dual-action reciprocating assembly (20, 24, 36, henceforth referred to as RA) for pumping the fluid (see paragraphs [0121]-[0122]), wherein the assembly comprises: a single piston (22); non-return valves (32, 34), configured to open and close interchangeably in response to the pumping by the single piston, so as to provide dual-action reciprocating pumping (see paragraph [0122]); a rod (24) configured to be coupled to a rotary motor of the pump device (coupled to motor 38 via coupling 36 and drive mechanism 40), so as to drive the piston (see paragraph [0125]); and a mechanical pulsation-reduction element (40 in either Figure 3a or 3b) that is configured to reduce a pulsation in the outputted fluid, caused by the single-piston (the drive mechanisms 40 (two alternate drive mechanisms shown in Figures 3a and 3b respectively) contain several components such as eccentric 78, guide 74, pivot 80, track 82, pin 86 etc. that can smoothen the transmission of rotary motion from the motor 38 to linear motion of the piston 22, thereby reducing pressure-pulsations in the fluid).Regarding Claim 8:In Figures 1-4, Tjolsen discloses the pump part, wherein the mechanical pulsation-reduction element comprises a mechanical smoothing mechanism (drive mechanisms 40 in either Figure 3a or Figure 3b) comprising a slit (slit formed on eccentric 78) and a bar (eccentric rod at pivot point 80 in Figure 3a as mentioned in paragraph [0160] or pin 86 on track 84 in Figure 3b, see paragraphs [0163]-[0164]) that are configured to couple a shaft (motor shaft with eccentric 78, see paragraph [0160]) of the rotary motor to the rod (as seen in Figures 3a or3b), wherein the bar (80 or 86) is coupled to the shaft to move rotationally in the slit (as seen in Figures 3a or 3b, the bar 80 or 86 is coupled to the shaft via eccentric 78 which forms the slit and this bar is translated rotationally in this slit 78), and wherein a profile of the slit is configured to speed-up and a slow-down a reciprocating motion of the rod by rotational motion the of the bar (as seen in the profiled of the slit formed on eccentric 78, certain portions are wider and certain portions are narrower which would result in a reciprocating motion of the attached rod by rotational motion of the bar 80/86 and would also be able to speed up or slow down the reciprocating motion based on the width of the portion of the slit being contacted by the bar and transition between these different portions).Regarding Claim 9:In Figures 1-4, Tjolsen discloses the pump part, wherein the input port (26), the output port (28) and the assembly (RA) are configured to be fitted in the pump device (10), and subsequently removed from the pump device at the end of use (after end of use, a disposal mode is entered which is depicted in Figure 2b wherein the pump unit 14 and associated structure can be disposed in a flexible enclosure 64 and discarded, see paragraphs [0149]-[0150]).Regarding Claim 10:In Figures 1-4 and the specification, Tjolsen discloses a manufacturing method, comprising: assembling a single-use pump part vacuum pump 18 and all other components within pump unit 14 are disposable, see paragraph [0123]) comprising: an input port (26) for intaking fluid (see paragraph [0122]); an output port (28) for outputting the fluid (see paragraph [0122]); and a single-piston dual-action reciprocating assembly (20, 24, 36, henceforth referred to as RA) for pumping the fluid (see paragraphs [0121]-[0122]), wherein the assembly comprises: non-return valves (32, 34), configured to open and close interchangeably in response to the pumping by the single piston, so as to provide dual-action reciprocating pumping (see paragraph [0122]); a rod (24) configured to be coupled to a rotary motor (38) of the pump device (coupled to motor 38 via coupling 36 and drive mechanism 40), so as to drive the dual-action reciprocating assembly (see paragraph [0125]); and one or more pulsation-reduction elements (drive mechanisms 40 shown in Figures 3a or 3b, control unit 52) that are configured to reduce a pulsation in the outputted fluid (the drive mechanisms 40 (two alternate drive mechanisms shown in Figures 3a and 3b respectively) contain several components such as eccentric 78, guide 74, pivot 80, track 82, pin 86 etc. that can smoothen the transmission of rotary motion from the motor 38 to linear motion of the piston 22, thereby reducing pressure-pulsations in the fluid. Furthermore, the control unit 52 coupled to the power distribution unit 50 also controls the reciprocation of the piston by manipulating power supply to the motor which can also reduce pressure pulses. As mentioned in paragraph [0145]: “The control unit 52 is configured to control the motor 38 (e.g. via the power distribution unit 50) based on the detected generated vacuum. Thereby, the vacuum generated by the vacuum pump 18 can be controlled in a simple and reliable manner.” This control can reduce pressure pulses based on detected generated vacuum.) caused by the single-piston dual-action reciprocating assembly (RA); and packaging the assembled pump part in a sterile package (the pump part 18 is at least partially exposed to sterilizing ultraviolet light from a source 56 to create at least a partially sterile package 14, see paragraphs [0168]-[0169]). Regarding Claim 12:See rejection of claim 10. Further regarding claim 12: connecting an input port (26) of the pump part (18) to a fluid supply (canister 42); connecting an output port (port at check valve 32) to a fluid supply line (line 28 supplies air to the atmosphere) of a medical device (medical aspirator 10); and operating the pump device from a control panel (user interface 54) of the pump device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pfister (US 2005/0244276)  discloses a pump drive Jones (US 2012/0224987) discloses a single piston reciprocating assembly
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746